DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Office acknowledges the Request for Continued Examination (RCE) dated 02 May 2022, in which: 
Claims 1-20 are currently pending.
Claims 1, 8, 14 and 20 are amended. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ady (US 2017/0109118) in view of Feinstein (US 2017/0108936).
With respect to claim 1 (Currently Amended), Ady teaches a computer-implemented method of displaying content, comprising:
displaying, via a viewing window of a display device attached to a user, a portion of content, wherein the content is configured to be displayed on a display device that is different from the display device (Ady: Fig. 8, a portion 801 of the graphical user interface displayed on the mobile device 200 is additionally displayed on the wearable device 600) where a second portion of content is to be truncated from the viewing window of the display device (Ady: Paras. [0026]; Fig. 8, second portion of content outside of the reticule 801 is truncated from the content monitoring window on the wearable device 600); and
Ady discloses using the wearable device 600 to scroll the portion 801 of the graphical user interface displayed on the wearable device, however, fails to disclose that the scrolling operation is performed using the user’s movement captured by  one or more motion sensor units. 
However, Feinstein discloses:
using a processor of the display device to: 
receive data from one or more motion sensor units comprising one or more motion sensor units comprising an accelerometer, gyroscope, and magnetometer (Feinstein: Paras. [0071] – [0072]; Figs. 16 and 18, step 468 maps the device's pitch and roll tilt changes onto the locked scrolling direction axis and the associated orthogonal axis);
cause a video display controller of the display device to send the second portion of content from a frame buffer to the display device based at least in part on the data received from the one or more motion sensor units (Feinstein: Paras. [0060], [0069] – [0070]; Fig. 16, the contents view may be programmatically updated or selectively loaded from local memory causing the contents view to change in accordance with the user’s motion data); and
cause the viewing window to move in a direction in accordance with the movement of the user, wherein the viewing window displays the portion and the second portion of content (Feinstein: Figs. 16-18, step 462 performs the normal multi-directional scrolling based on the pitch and roll tilt changes in accordance with the active Proportional or Dynamic Scroll mode in order to dynamically display the content in accordance with the determined motion of the display device).
Therefore, it would be obvious to one of ordinary skill in the art to modify the method of displaying content, as taught by Ady, to incorporate capturing motion signals indicative of movement of a wearable device, as taught by Feinstein, in order to provide an intuitive and user-friendly method of scrolling through display content (Feinstein: Paras. [0060]).

With respect to claim 2 (Previously Presented), the combination of Ady as modified by Feinstein teaches the computer-implemented method of claim 1, wherein the process of the display device executes code usable to display content is configured for a square shaped display device (Ady: Para. [0063]).

With respect to claim 3, the combination of Ady as modified by Feinstein teaches the computer-implemented method of claim 1, wherein the display device is of circular shape (Ady: Para. [0063]).

With respect to claim 4, the combination of Ady as modified by Feinstein teaches the computer-implemented method of claim 1, wherein movement by the user further comprises tilting the display device in a direction indicated by the user (Feinstein: Para. [0068]).

With respect to claim 5, the combination of Ady as modified by Feinstein teaches the computer-implemented method of claim 4, wherein tilting the display device further comprises receiving, at the processor, directional data from a gyroscope of the one or more motion sensor units (Feinstein: Para. [0071]).

With respect to claim 6, the combination of Ady as modified by Feinstein teaches the computer-implemented method of claim 1, wherein the portion of content displayed on the display device is based on directional data received from the gyroscope (Feinstein: Para. [0071]).

With respect to claim 7, the combination of Ady as modified by Feinstein teaches the computer-implemented method of claim 1, wherein the display device is a smartwatch (Ady: Fig. 8, wearable device 600).

With respect to claim 8 (Currently Amended), Ady teaches a system, comprising:
one or more processors (Ady: Fig. 6, processor 603); and
memory that stores computer-executable instructions that are executable by the one or more processors (Ady: Fig. 6, read-only memory (ROM) 605, random access memory (RAM) 607) to cause the system to:
receive executable code to display content (Ady: Fig. 3A, step 309, the mobile device or the computer sends image memory buffer data to the wearable device);
display a portion of the content using a viewing window of a circular display unit, wherein the executable code to display the content is configured for a square display unit (Ady: Fig. 8, a portion 801 of the graphical user interface displayed on the mobile device 200 is displayed on the wearable device 600 as an default panning position of the second display screen) such that a second portion of the content is to be truncated from the viewing window of the circular display unit (Ady: Paras. [0026]; Fig. 8, second portion of content outside of the reticule 801 is truncated from the content monitoring window on the wearable device 600).
Ady discloses using the wearable device 600 to scroll the portion 801 of the graphical user interface displayed on the wearable device, however, fails to disclose the user input is performed using the user’s movement captured by motion sensors. 
However, Feinstein discloses:
receive executable code to display content (Feinstein: Paras. [0071] – [0072]; Figs. 16 and 18, step 468 maps the device's pitch and roll tilt changes onto the locked scrolling direction axis and the associated orthogonal axis);
cause a video display controller of the circular display unit to send the second portion of content from a frame buffer to the circular display unit based at least in part on the data received from the one or more motion sensor units (Feinstein: Paras. [0060], [0069] – [0070]; Fig. 16, the contents view may be programmatically updated or selectively loaded from local memory causing the contents view to change in accordance with the user’s motion data); and
cause the second portion of the content to be displayed by adjusting the viewing window to focus on the portion and the second portion of the content in accordance with a direction of the movement caused by the user (Feinstein: Figs. 16-18, step 462 performs the normal multi-directional scrolling based on the pitch and roll tilt changes in accordance with the active Proportional or Dynamic Scroll mode in order to dynamically display the content in accordance with the determined motion of the display device).
Therefore, it would be obvious to one of ordinary skill in the art to modify the method of displaying content, as taught by Ady, to incorporate capturing motion signals indicative of movement of a wearable device, as taught by Feinstein, in order to provide an intuitive and user-friendly method of scrolling through display content (Feinstein: Paras. [0060]).

With respect to claim 9, the combination of Ady as modified by Feinstein teaches the system of claim 8, wherein the instructions that are executable by the one or more processors further cause the system to display the second portion of the content without having to obtain additional executable code (Ady: Para. [0060]).

With respect to claim 10, the combination of Ady as modified by Feinstein teaches the system of claim 8, wherein the instructions that are executable by the one or more processors further cause the system to determine whether the received data from the one or more motion sensor units meets or exceeds one or more threshold values previously stored in the memory, wherein the one or more threshold values comprise a predetermined magnitude of movement (Feinstein: Para. [0116]).

With respect to claim 11, the combination of Ady as modified by Feinstein teaches the system of claim 8, wherein the one or more motion sensor units comprise an accelerometer, gyroscope, and magnetometer (Feinstein: Para. [0029] and [0040]; Fig. 1, sensing module 13 includes sensing units 131 through 134).

With respect to claim 12, the combination of Ady as modified by Feinstein teaches the system of claim 8, wherein the second portion of the content is displayed based on data received from each of the one or more motion sensor units (Feinstein: Para. [0071]).

With respect to claim 13, the combination of Ady as modified by Feinstein teaches the system of claim 8, wherein the system is a smartwatch that comprises the circular display unit (Ady: Para. [0063]).

With respect to claim 14, Ady teaches a smartwatch, comprising:
a processor (Ady: Fig. 6, processor 603);
a display unit (Ady: Fig. 6, display device 641);
memory (Ady: Fig. 6, read-only memory (ROM) 605, random access memory (RAM) 607); and
one or more user input units (Ady: touch sensors 643), 
wherein the processor is further configured to:
execute code to display a portion of content in a viewing window of the display unit, wherein the code is configured to be executed by a display unit different from the display unit of the smartwatch (Ady: Fig. 8, a portion 801 of the graphical user interface displayed on the mobile device 200 is displayed on the wearable device 600 as a default panning position of the second display screen) such that a second portion of content is to be truncated from the viewing window (Ady: Paras. [0026]; Fig. 8, second portion of content outside of the reticule 801 is truncated from the content monitoring window on the wearable device 600);
Ady discloses using the wearable device 600 to scroll the portion 801 of the graphical user interface displayed on the wearable device, however, fails to disclose the user input is performed using the user’s movement captured by motion sensors. 
However, Feinstein discloses:
wherein the processor is further configured to: 
receive data from one or more motion sensor units comprising one or more motion sensor units comprising an accelerometer, gyroscope, and magnetometer (Feinstein: Paras. [0071] – [0072]; Figs. 16 and 18, step 468 maps the device's pitch and roll tilt changes onto the locked scrolling direction axis and the associated orthogonal axis);
cause a video display controller of the display unit to send the second portion of content from a frame buffer to the display unit based at least in part on the data received from the one or more motion sensor units ( (Feinstein: Paras. [0060], [0069] – [0070]; Fig. 16, the contents view may be programmatically updated or selectively loaded from local memory causing the contents view to change in accordance with the user’s motion data); and
cause the display unit to alter the viewing window in the same direction corresponding to movements initiated by the user and display the portion and the second portion of content (Feinstein: Figs. 16-18, step 462 performs the normal multi-directional scrolling based on the pitch and roll tilt changes in accordance with the active Proportional or Dynamic Scroll mode in order to dynamically display the content in accordance with the determined motion of the display device).
Therefore, it would be obvious to one of ordinary skill in the art to modify the method of displaying content, as taught by Ady, to incorporate capturing motion signals indicative of movement of a wearable device, as taught by Feinstein, in order to provide an intuitive and user-friendly method of scrolling through display content (Feinstein: Paras. [0060]).

With respect to claim 15, the combination of Ady as modified by Feinstein teaches the smartwatch of claim 14, wherein the display unit is circular in shape (Ady: Para. [0063]).

With respect to claim 16, the combination of Ady as modified by Feinstein teaches the smartwatch of claim 14, wherein the gyroscope detects the user tilting the smartwatch (Feinstein: Para. [0085]).

With respect to claim 17, the combination of Ady as modified by Feinstein teaches the smartwatch of claim 16, wherein the processor:
obtains data from the gyroscope to detect that the smartwatch is tilted in a first direction; and causes the display unit to display the second portion of the content corresponding to the tilt in the first direction if data obtained from the gyroscope meets or exceeds one or more threshold values stored in the memory (Feinstein: Para. [0116]).

With respect to claim 18, the combination of Ady as modified by Feinstein teaches the smartwatch of claim 17, wherein the one or more threshold values comprises a magnitude of movement (Feinstein: Para. [0116]).

With respect to claim 19, the combination of Ady as modified by Feinstein teaches the smartwatch of claim 14, wherein the code indicates where a focus of the display unit is to be centered such that the display unit displays the portion of the content with respect to the focused center (Ady: Para. [0026]).

With respect to claim 20 (Currently Amended), the combination of Ady as modified by Feinstein teaches the smartwatch of claim 14, wherein the processor causes the display unit to display different portions of content without having to obtain a second set of code specifically configured for the display unit (Ady: Para. [0060]).




Response to Arguments/Amendments/Remarks
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to the combination of references used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN EARLES whose telephone number is (571)272-4628.  The examiner can normally be reached on Monday - Thursday at 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN EARLES/Primary Examiner, Art Unit 2625